Citation Nr: 0916287	
Decision Date: 04/15/09    Archive Date: 05/07/09

DOCKET NO.  06-36 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for tinnitus disability.

2. Entitlement to service connection for dyshidrotic eczema 
of the hands and feet, claimed as a skin disorder, to include 
as due to an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117 (West 2002).

3. Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 
2002).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active military service from February 1987 to 
May 1992, and subsequent service as a member of the Oregon 
Army National Guard.  He served in Southwest Asia during the 
Persian Gulf War from January 1991 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision, in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for tinnitus; 
dyshidrotic eczema of the hands and feet, claimed as a skin 
disorder; hypertension; tension/stress headaches; left knee 
strain with degenerative joint disease, status post tibia 
fracture and reconstruction; right knee strain with 
degenerative joint disease; bilateral hip strains; and 
arthritis of the back.  A notice of disagreement was filed in 
June 2005, a statement of the case was issued in September 
2006, and a substantive appeal was received in October 2006.  
Pursuant to the Veteran's request, a videoconference hearing 
before a Veterans Law Judge in Washington, D.C. was scheduled 
for November 5, 2008.  In an October 2008 letter, the Board 
notified the Veteran that his hearing had been rescheduled 
for November 6, 2008.  The Veteran, however, did not appear 
for the scheduled November 6, 2008, Board hearing.  As the 
claims file did not reflect any communication from the 
Veteran, the Veteran's request for a hearing was deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2008).  On December 
24, 2008, the Board issued a decision denying entitlement to 
service connection for tinnitus; entitlement to service 
connection for dyshidrotic eczema of the hands and feet, 
claimed as a skin disorder, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117; and, entitlement to service 
connection for hypertension, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.  In the same decision, the 
Board remanded the issues of entitlement to service 
connection for tension/stress headaches, to include as due to 
an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117; entitlement to 
service connection for left knee strain with degenerative 
joint disease, status post tibia fracture and reconstruction, 
to include as due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117; entitlement to service connection for right knee 
strain with degenerative joint disease, to include as due to 
an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117; entitlement to 
service connection for bilateral hip strains, to include as 
due to an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117; and, entitlement 
to service connection for arthritis of the back, to include 
as due to an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.


ORDER TO PARTIALLY VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).

Subsequent to the issuance of the December 24, 2008 Board 
decision, it was determined that the November 2008 Board 
hearing notice had been issued to the Veteran's incorrect 
address.  Thus, in January 2009, the Veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  Under the circumstances and to afford the Veteran due 
process, the Board hereby vacates its decision of December 
24, 2008, with regard to the issues of entitlement to service 
connection for tinnitus disability; entitlement to service 
connection for dyshidrotic eczema of the hands and feet, 
claimed as a skin disorder, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117; and, entitlement to service 
connection for hypertension, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.  

As detailed, the issues of entitlement to service connection 
for tension/stress headaches, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117; entitlement to service 
connection for left knee strain with degenerative joint 
disease, status post tibia fracture and reconstruction, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117; 
entitlement to service connection for right knee strain with 
degenerative joint disease, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117; entitlement to service 
connection for bilateral hip strains, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117; and, entitlement to service 
connection for arthritis of the back, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, were remanded by the Board on 
December 24, 2008.  Such Remand has not been vacated, and the 
RO/Appeals Management Center should proceed with such remand 
instructions.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


